893 F.2d 1334
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sanford LEVY;  Andrew Richardson, Plaintiffs-Appellants,v.The YENKIN-MAJESTIC PAINT CORPORATION, a foreigncorporation, formerly known as Mac-O-Lac Paints,Inc.;  John Chmielewski, Defendants-Appellees.
No. 89-2349.
United States Court of Appeals, Sixth Circuit.
Jan. 18, 1990.
ORDER

1
The plaintiffs appeal an order granting partial summary judgment in favor of the defendants, dismissal of a count for negligent evaluation, and dismissal of one defendant in this wrongful termination case.  It is clear from the orders being appealed that one count remains for trial as to one of the plaintiffs.  The Court entered an order to show cause why this appeal should not be dismissed for lack of jurisdiction on December 11, 1989.  The plaintiffs have not responded.


2
In the absence of certification as a final judgment under Fed.R.Civ.P. 54(b), an order disposing of fewer than all parties or claims in an action is not a final, appealable order.   William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).   See also Knafel v. Pepsi Cola Bottlers of Akron, Inc., 850 F.2d 1155 (6th Cir.1988) (district court should explain factors warranting Rule 54(b) certification).  There is no such certification in this case.


3
It is therefore ORDERED that this appeal is sua sponte dismissed for lack of jurisdiction.  Rule 9(b)(1), Local Rules of the Sixth Circuit.